 


113 HR 2407 IH: To reauthorize the Hudson River Valley National Heritage Area.
U.S. House of Representatives
2013-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2407 
IN THE HOUSE OF REPRESENTATIVES 
 
June 18, 2013 
Mr. Sean Patrick Maloney of New York (for himself, Mr. Gibson, and Mrs. Lowey) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To reauthorize the Hudson River Valley National Heritage Area. 
 
 
1.Reauthorization of Hudson River Valley National Heritage AreaSection 910 of the Hudson River Valley National Heritage Area Act of 1996 (16 U.S.C. 461 note; Public Law 104–333; 127 Stat. 420) is amended by striking 2013 and inserting 2022. 
 
